 1                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   GORDON KEOLA CARVALHO,             )   No. 2:19-cv-04646-JDE
                                        )
13                                      )
                      Petitioner,       )   JUDGMENT
14                                      )
                 v.                     )
                                        )
15   FELIPE MARTINEZ, Warden,           )
                                        )
16                    Respondent.       )
                                        )
17                                      )
18
19
          Pursuant to the Memorandum and Order Denying Petition,
20
          IT IS ADJUDGED that this action is dismissed with prejudice.
21
22
23
     Dated: September 30, 2019
24
                                            ___________________________
25                                          JOHN D. EARLY
26                                          United States Magistrate Judge
27
28
